UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6377 Dreyfus Municipal Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2015 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus AMT-Free Municipal Bond Fund ANNUAL REPORT August 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 9 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 46 Important Tax Information 47 Board Members Information 48 Officers of the Fund 51 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus AMT-Free Municipal Bond Fund, covering the 12-month period from September 1, 2014, through August 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period. For much of the year, a recovering U.S. economy enabled stocks to advance, but those gains were more than erased in August when economic concerns in China, falling commodity prices and a stronger U.S. dollar sparked sharp corrections in equity markets throughout the world. The emerging markets were especially hard hit in this environment. U.S. bonds generally fared better, rallying in late 2014 due to robust investor demand before reversing course in the spring as the domestic economy strengthened. Global economic instability in August hurt corporate-backed and inflation-linked bonds, but U.S. government securities held up relatively well. We expect market uncertainty and volatility to persist over the near term as investors vacillate between hopes that current market turmoil represents a healthy correction and fears that further disappointments could trigger a full-blown bear market. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on Chinese fiscal and monetary policy, liquidity factors affecting various asset classes, and other developments that could influence investor sentiment. Over the longer term, we remain confident that financial markets are likely to stabilize as the world adjusts to slower Chinese economic growth, abundant energy resources, and the anticipated eventual normalization of monetary policy. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation September 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Daniel Rabasco and Thomas Casey, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2015, Dreyfus AMT-Free Municipal Bond Fund’s Class A shares achieved a total return of 2.79%, Class C shares returned 2.02%, Class I shares returned 2.98%, Class Y shares returned 3.07%, and Class Z shares returned 3.03%. 1 In comparison, the fund’s benchmark, the Barclays Municipal Bond Index, produced a total return of 2.52%. 2 Municipal bonds produced modestly positive returns, as declines stemming from rising long-term interest rates during the spring of 2015 were more than offset by rallies early and late in the reporting period. The fund’s Class A, I and Y shares produced higher returns than its benchmark, mainly due to our emphasis on higher yielding revenue-backed bonds. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal income tax as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax. The fund invests at least 65% of its assets in municipal bonds with an A or higher credit rating, or the unrated equivalent as determined by The Dreyfus Corporation (“Dreyfus”). The fund may invest the remaining 35% of its assets in municipal bonds with a credit rating lower than A, including municipal bonds rated below investment grade (“high yield” or “junk” bonds), or the unrated equivalent as determined by Dreyfus. The fund’s portfolio managers focus on identifying undervalued sectors and securities and minimize the use of interest-rate forecasting. The portfolio managers select municipal bonds for the fund’s portfolio by: · Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; · Actively trading among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. Fluctuating Interest Rates Sparked Market Volatility During the reporting period, the financial markets were plagued by higher degrees of volatility. Over the final four months of 2014, global investors seeking more competitive yields than were available in overseas markets flocked to higher yielding investments in the United States and the resulting supply-and-demand imbalance put downward pressure on U.S. bond yields. This trend began to reverse in early 2015, as investors focused on 3 DISCUSSION OF FUND PERFORMANCE (continued) economic data and the possibility of the Federal Reserve taking a less accommodative stance on monetary policy. Interest rates began to climb when economic growth reaccelerated in the spring and, as time progressed during the reporting period, investors anticipated the Federal Reserve would begin to raise short-term interest rates. However, renewed concerns about sluggish global economic growth, particularly China’s weakening economy pushed bond yields lower in the final weeks of the reporting period. Municipal bonds were somewhat less volatile than other asset classes as investors were attracted to their favorable after-tax yields. After experiencing robust demand for a limited supply of newly issued bonds during 2014, issuance volumes climbed dramatically during 2015 as issuers rushed to refinance existing debt before expected increases in interest rates. Significant reinvestment by retail investors supported the municipal bond market and absorbed these higher levels of supply. Underlying credit conditions generally continued to improve, notwithstanding the well-publicized financial and pension obligation challenges faced by Puerto Rico, Illinois and New Jersey. Many states and local municipalities have seen tax revenues climb beyond pre-recession levels enabling them to balance their budgets, replenish reserves and reduce debt levels. Revenue Bonds Buoyed Relative Results Our sector strategy which emphasized higher yielding revenue bonds compared to general obligation and escrowed bonds assisted relative returns. The fund achieved particularly favorable results through bonds backed by hospitals and the states’ settlement of litigation with U.S. tobacco companies. Conversely, the fund avoided some of the weaker segments of the market, most notably Puerto Rico bonds that were hurt by the U.S. territory’s deteriorating fiscal conditions. The fund’s holdings of Illinois bonds detracted from relative returns as the state budget impasse resulted in a ratings downgrade. Relative performance was further aided by our duration and yield curve positioning. In particular, a modestly longer duration when compared to the benchmark and an emphasis on longer maturities was beneficial during the market rally. Longer maturities also produced higher levels of income by taking advantage of a relatively steep yield curve. A Generally Constructive Investment Posture We expect market volatility to persist over the near term in anticipation of higher short-term interest rates, but we remain optimistic about the market’s longer term prospects in a growing U.S. economy. Therefore, we will be taking advantage of bouts of market volatility to purchase fundamentally sound credits at attractive prices, including A- and BBB-rated revenue bonds backed by airports, hospitals, water-and-sewer facilities, and public power plants. At the same time, we are focusing on securities with relatively defensive characteristics — including premium coupons and call features that mitigate extension risk — that can help protect the portfolio if interest rates rise. September 15, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. 4 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Neither Class Z, Class I, nor Class Y shares is subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes. Capital gains, if any, are fully taxable. The Dreyfus Corporation has contractually agreed, until January 1, 2016, to waive receipt of its fees and/or assume the expenses of the fund so that total annual fund operating expenses of Class A, C, I, Y, and Z shares (excluding Rule 12b-1 fees, shareholder services fees for Class A, C, I, and Z shares, taxes, brokerage commissions, extraordinary expenses, interest expense, and commitment fees on borrowings) do not exceed 0.45%. Without this absorption, returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus AMT-Free Municipal Bond Fund Class A shares, Class C shares, Class I shares, Class Y shares and Class Z shares and the Barclays Municipal Bond Index † Source: Lipper Inc. †† The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I, Class Y and Class Z shares of Dreyfus AMT-Free Municipal Bond Fund on 8/31/05 to a $10,000 investment made in the Barclays Municipal Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The fund invests primarily in municipal securities and its performance shown in the line graph takes into account fees and expenses. The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/15 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 3/31/03 -1.81% 3.14% 3.64% without sales charge 3/31/03 2.79% 4.09% 4.12% Class C shares with applicable redemption charge † 3/31/03 1.02% 3.32% 3.33% without redemption 3/31/03 2.02% 3.32% 3.33% Class I shares 12/15/08 2.98% 4.35% 4.37% †† Class Y shares 7/1/13 3.07% 4.33% †† 4.37% †† Class Z shares 5/6/94 3.03% 4.30% 4.35% Barclays Municipal Bond Index 2.52% 3.96% 4.49% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class I shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 12/15/08 (the inception date for Class I shares). The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 7/1/13 (the inception date for Class Y shares). 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus AMT-Free Municipal Bond Fund from March 1, 2015 to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming actual returns for the six months ended August 31, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 3.54 $ 7.31 $ 2.28 $ 2.28 $ 2.38 Ending value (after expenses) $ 1,004.70 $ 1,000.90 $ 1,006.00 $ 1,006.10 $ 1,005.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming a hypothetical 5% annualized return for the six months ended August 31, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 3.57 $ 7.37 $ 2.29 $ 2.29 $ 2.40 Ending value (after expenses) $ 1,021.68 $ 1,017.90 $ 1,022.94 $ 1,022.94 $ 1,022.84 † Expenses are equal to the fund's annualized expense ratio of .70% for Class A, 1.45 % for Class C, .45% for Class I, .45% for Class Y and .47% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2015 ||ANAME|| Long-Term Municipal Investments - 98.9% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 2.3% (continued) Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 5,629,450 Birmingham Water Works Board, Water Revenue 5.00 1/1/23 1,395,000 1,611,783 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,006,150 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 14,000,000 a 9,728,320 Alaska - .4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,750,000 Arizona - 1.4% Arizona Board of Regents, Stimulus Plan for Economic and Educational Development Revenue (Arizona State University) 5.00 8/1/31 3,770,000 4,289,581 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,250,000 3,041,837 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 3,500,000 3,801,035 California - 7.8% Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 3,900,000 4,330,443 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/19 2,000,000 b 2,302,960 California, GO 5.25 10/1/16 295,000 296,277 California, GO (Various Purpose) 5.25 3/1/30 2,500,000 2,895,850 California, GO (Various Purpose) 5.75 4/1/31 1,700,000 1,969,841 California, GO (Various Purpose) 5.50 11/1/35 3,575,000 4,259,756 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,576,750 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/27 5,260,000 6,193,282 California State Public Works Board, LR (Department of State Hospitals) (Coalinga State Hospital) 5.00 6/1/25 8,325,000 9,807,516 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 7.8% (continued) California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 5,000,000 5,488,300 Glendale Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/21 1,520,000 c 1,322,613 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,255,000 1,197,835 Los Angeles, Wastewater System Revenue 5.75 6/1/34 1,125,000 1,298,621 Los Angeles, Wastewater System Revenue (Prerefunded) 5.75 6/1/19 1,375,000 b 1,614,676 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,000,000 1,111,250 Sacramento County, Airport System Senior Revenue 5.30 7/1/27 2,000,000 2,223,660 Sacramento County, Airport System Senior Revenue 5.38 7/1/28 2,000,000 2,224,280 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 3,280,000 3,739,987 South Orange County Public Financing Authority, Special Tax Senior Lien Revenue (Ladera Ranch) 5.00 8/15/25 1,000,000 1,159,260 Tustin Unified School District Community Facilities District Number 97-1, Senior Lien Special Tax Bonds (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 0.00 9/1/21 1,615,000 c 1,447,912 University of California Regents, General Revenue (Prerefunded) 5.75 5/15/19 2,000,000 b 2,345,960 Colorado - 2.8% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/43 15,000,000 16,558,200 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,000,000 1,146,540 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,200,000 1,357,512 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,117,630 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/24 2,000,000 2,000,000 10 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Connecticut - 1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 5,000,000 5,790,700 Hartford County Metropolitan District, Clean Water Project Revenue (Green Bonds) 5.00 11/1/33 5,740,000 6,633,948 District of Columbia - 1.0% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 4,000,000 4,524,960 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,968,383 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.13 7/1/32 1,000,000 1,127,370 Florida - 8.0% Broward County, Airport System Revenue 5.38 10/1/29 2,535,000 2,887,517 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (Insured; Assured Guaranty Corp.) 5.00 4/1/36 1,800,000 1,816,452 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 15,500,000 18,465,770 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 3,535,000 4,101,696 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/21 2,145,000 2,528,054 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/31 2,000,000 2,276,680 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 3,260,000 3,805,496 Hillsborough County Aviation Authority, Customer Facility Charge Revenue (Tampa International Airport) 5.00 10/1/44 3,500,000 3,828,405 Jacksonville Electric Authority, Electric System Subordinated Revenue 5.00 10/1/28 2,000,000 2,330,420 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,530,000 1,814,121 Miami-Dade County, Seaport Revenue 5.50 10/1/42 3,000,000 3,441,900 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) 5.75 4/1/28 1,250,000 1,284,563 Miami-Dade County Expressway Authority, 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Florida - 8.0% (continued) Toll System Revenue 5.00 7/1/23 5,000,000 5,887,100 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/30 2,620,000 2,959,080 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.23 11/15/23 2,250,000 d 2,151,563 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,105,680 University of Central Florida, COP (University of Central Florida Convocation Corporation Master Lease Program) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 1,765,000 1,772,131 Georgia - 2.9% Atlanta, Airport General Revenue 5.00 1/1/20 3,000,000 3,459,330 Atlanta, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/18 1,200,000 1,367,736 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 1,640,000 b 1,965,720 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/40 1,750,000 2,007,565 Carrollton Payroll Development Authority, RAC (University of West Georgia Athletic Complex, LLC Project) (Prerefunded) 6.25 6/15/18 3,895,000 b 4,471,538 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 6/15/18 1,685,000 b 1,906,005 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.63 6/15/18 315,000 b 356,315 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 5,000,000 5,807,300 Savannah Economic Development Authority, Revenue (Armstrong Atlantic State University Student Union, LLC Project) (Insured; Assured Guaranty Corp.) 5.00 6/15/32 1,240,000 1,295,329 12 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Idaho - 1.2% Boise-Kuna Irrigation District, Revenue (Arrowrock Hydroelectric Project) (Prerefunded) 7.38 6/1/18 5,600,000 b 6,586,216 Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) (Prerefunded) 6.13 12/1/18 2,500,000 b 2,911,550 Illinois - 10.4% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/31 7,500,000 8,450,550 Chicago, GO 5.00 1/1/34 3,000,000 2,638,560 Chicago, GO 5.00 1/1/34 1,250,000 1,099,400 Chicago Park District, Limited Tax GO (Insured; Build America Mutual Assurance Company) 5.00 1/1/29 2,895,000 3,106,769 Huntley, Special Service Area Number Nine, Special Tax Bonds (Insured; Assured Guaranty Corp.) 5.10 3/1/28 3,500,000 3,701,320 Illinois, GO 5.50 7/1/38 4,750,000 5,047,445 Illinois, Sales Tax Revenue 5.00 6/15/24 4,270,000 5,017,506 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/31 9,155,000 10,331,326 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 3,250,000 3,822,975 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/34 3,000,000 3,306,420 Illinois Finance Authority, Revenue (Sherman Health Systems) (Prerefunded) 5.50 8/1/17 1,000,000 b 1,090,910 Illinois Health Facilities Authority, Revenue (Delnor-Community Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/27 6,000,000 6,459,840 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/42 3,500,000 3,531,815 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 3,100,000 3,575,819 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 7,600,000 8,940,032 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/27 7,500,000 8,471,175 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Illinois - 10.4% (continued) University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,500,000 2,710,275 Indiana - .5% Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/35 3,400,000 Iowa - .4% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/23 2,500,000 Kentucky - 2.5% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,707,687 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 4,000,000 4,533,880 University of Kentucky, General Receipts Bonds 5.25 10/1/17 7,845,000 8,593,021 Louisiana - 2.4% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.50 8/1/29 2,500,000 2,927,300 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/45 3,250,000 3,561,902 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,267,740 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 5,000,000 5,189,400 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 4,500,000 4,999,050 Maine - .2% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 1,250,000 Maryland - 6.0% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,810,274 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,747,554 Baltimore, 14 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Maryland - 6.0% (continued) Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,177,040 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 701,492 Baltimore, Subordinate Project Revenue (Water Projects) (Prerefunded) 5.75 7/1/19 750,000 b 882,555 Howard County, COP 8.15 2/15/20 605,000 783,027 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.60 7/1/24 1,500,000 1,517,370 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,033,420 Maryland Community Development Administration Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 970,000 971,785 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,140,080 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,093,820 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,161,780 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,899,025 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,083,760 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,500,000 b 3,033,450 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,391,263 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,107,710 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,714,740 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/38 1,000,000 1,101,650 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Maryland - 6.0% (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) (Prerefunded) 5.00 7/1/16 1,630,000 b 1,693,505 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Issue) 4.00 5/15/40 1,500,000 1,520,445 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 3,635,000 4,328,049 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (Prerefunded) 6.00 1/1/18 3,005,000 b 3,368,064 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) (Prerefunded) 5.75 1/1/18 2,500,000 b 2,770,400 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,002,010 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,159,040 Massachusetts - 1.6% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,628,400 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/25 2,175,000 2,446,483 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,000,198 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/23 2,000,000 2,327,000 Michigan - 5.6% Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 c 956,495 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 990,000 766,409 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 821,097 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,179,810 Huron Valley School District, 16 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Michigan - 5.6% (continued) GO Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 c 6,000,453 Kent County, Airport Revenue (Gerald R. Ford International Airport) (Prerefunded) 5.00 1/1/17 4,555,000 b 4,830,486 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,936,575 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,930,575 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,500,000 1,684,170 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/32 3,000,000 3,333,240 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 1,520,000 1,656,891 Michigan Public Educational Facilities Authority, LOR (Nataki Talibah Schoolhouse of Detroit Project) 6.50 10/1/30 2,265,000 1,132,455 Michigan State Building Authority, Revenue (Facilities Program) 5.00 10/15/45 5,000,000 5,539,950 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,590,120 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 3,700,000 3,741,995 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/22 3,000,000 3,375,780 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Minnesota - 4.3% Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 2/1/17 340,000 c 337,283 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Corp.) 6.50 11/15/38 3,000,000 3,422,700 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,149,990 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,134,060 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,671 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,108,930 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,056,540 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,662,210 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,889,465 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 2,869,125 Northfield, HR 5.38 11/1/31 1,240,000 1,286,525 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,150,170 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,123,050 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Corp.) 5.50 5/1/39 2,000,000 2,183,940 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) (Prerefunded) 5.75 7/1/18 1,000,000 b 1,136,420 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) (Prerefunded) 5.75 7/1/19 3,000,000 b 3,516,630 Saint Paul Housing and Redevelopment Authority, 18 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Minnesota - 4.3% Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 798,173 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 c 3,426,052 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,177,110 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,688,865 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 11,070 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,159,470 Missouri - 1.3% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/30 3,000,000 3,423,360 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) 5.00 6/1/29 4,000,000 4,583,320 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/31 2,000,000 2,274,240 Nebraska - .5% Nebraska Public Power District, General Revenue 5.00 1/1/33 2,000,000 2,293,620 Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 1,380,000 1,555,260 Nevada - .4% Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/42 2,500,000 New Hampshire - .2% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 0.39 10/1/33 1,920,000 d New Jersey - 1.7% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,123,200 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New Jersey - 1.7% (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/29 1,000,000 1,130,320 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 100,000 102,065 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/29 5,000,000 5,673,000 New Jersey Turnpike Authority, Turnpike Revenue (Escrowed to Maturity) 6.50 1/1/16 65,000 66,383 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.16 1/1/30 2,500,000 d 2,325,000 New Mexico - .6% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.88 8/1/19 5,000,000 d New York - 7.6% Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,766,200 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,143,521 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,873,200 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/40 3,000,000 3,349,140 New York City, GO 5.00 4/1/23 2,055,000 2,441,134 New York City, GO 5.00 8/1/24 2,930,000 3,476,416 New York City, GO 5.00 3/1/25 3,300,000 3,932,511 New York City, GO 5.00 8/1/25 2,500,000 2,975,500 New York City, GO 5.00 8/1/25 3,510,000 4,117,054 New York City, GO 5.00 8/1/28 1,000,000 1,129,060 New York City, GO 5.00 10/1/36 2,500,000 2,852,900 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,500,000 2,848,700 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 4,000,000 e 4,020,240 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,500,000 2,932,325 New York State Energy Research and Development Authority, 20 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 7.6% (continued) PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.53 4/1/34 2,100,000 d 2,005,500 New York State Thruway Authority, General Revenue 5.00 1/1/27 2,000,000 2,338,700 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/39 5,000,000 5,694,800 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/19 4,000,000 4,614,640 North Carolina - 1.7% Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,940,873 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) (Prerefunded) 5.00 6/1/16 1,000,000 b 1,035,380 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) (Escrowed to Maturity) 6.00 1/1/22 1,000,000 1,222,350 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) (Prerefunded) 6.25 12/1/18 2,250,000 b 2,628,585 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) (Escrowed to Maturity) 0.00 11/1/16 3,055,000 c 3,035,570 Orange Water and Sewer Authority, Water and Sewer System Revenue (Prerefunded) 5.00 7/1/16 1,000,000 b 1,039,470 Raleigh, Combined Enterprise System Revenue (Prerefunded) 5.00 3/1/16 1,000,000 b 1,024,190 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) (Prerefunded) 5.00 10/1/19 1,000,000 b 1,153,340 Ohio - 6.1% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,852,800 American Municipal Power Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 427,748 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,319,480 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,946,110 Cincinnati, 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Ohio - 6.1% (continued) EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,816,319 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,290,955 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 2,889,525 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,833,100 Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/30 1,000,000 1,172,810 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Corp.) 5.00 5/1/25 2,000,000 2,243,100 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,432,740 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,496,888 Ohio, Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/24 1,800,000 2,074,536 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 6.25 10/1/16 1,000,000 1,064,470 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,262,530 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,694,624 Ohio State University, General Receipts Bonds (Escrowed to Maturity) 5.00 12/1/23 40,000 49,063 Ohio Turnpike and Infrastructure Commission, Junior Lien Turnpike Revenue (Infrastructure Projects) 5.25 2/15/39 2,000,000 2,264,340 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 1,765,000 e 1,776,049 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund) (Toledo School for the Arts Project) 5.50 5/15/28 2,080,000 2,180,984 University of Akron, 22 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Ohio - 6.1% (continued) General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,683,870 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,119,930 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,921,959 Oklahoma - .1% Tulsa Industrial Authority, Student Housing Revenue (The University of Tulsa) 5.25 10/1/26 1,135,000 Oregon - .2% Oregon, GO (Alternate Energy Project) 6.00 10/1/26 1,400,000 Pennsylvania - 1.2% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,600,000 3,000,738 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 5.00 12/1/32 1,000,000 1,073,840 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) (Prerefunded) 6.00 8/15/18 2,500,000 b 2,869,275 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 1,730,000 b 1,952,374 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 270,000 b 304,706 Rhode Island - .4% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 3,000,000 South Carolina - 1.4% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/36 2,500,000 2,770,875 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 7,500,000 8,238,000 Texas - 6.0% Coastal Water Authority, Water Conveyance System Revenue (Insured; AMBAC) (Escrowed to Maturity) 6.25 12/15/17 2,170,000 2,253,241 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/35 3,000,000 3,372,330 Lower Colorado River Authority, 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Texas - 6.0% (continued) Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/31 3,000,000 3,372,600 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/32 800,000 900,088 McKinney, Tax and Limited Pledge Waterworks and Sewer System Revenue, Certificates of Obligation (Insured; AMBAC) 5.00 8/15/26 1,300,000 1,327,534 Montgomery Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/25 1,315,000 1,344,075 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.63 1/1/33 5,000,000 5,443,350 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,500,000 1,644,510 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/38 5,815,000 6,334,861 Pearland Economic Development Corporation, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 1,035,000 1,081,275 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 5,000,000 5,534,200 San Antonio, Electric and Gas Systems Revenue (Escrowed to Maturity) 5.50 2/1/20 255,000 300,818 San Antonio, Water System Revenue 5.00 5/15/36 4,000,000 4,520,800 Schertz-Cibolo Universal City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 2/1/32 5,545,000 c 2,294,854 Socorro Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 3,705,000 4,394,686 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,771,925 Virginia - 1.3% Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,181,290 Chesterfield County Economic Development Authority, 24 Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Virginia - 1.3% (continued) PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,127,330 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,215,860 Norfolk, Water Revenue (Prerefunded) 5.00 11/1/18 1,000,000 b 1,127,300 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 460,000 481,887 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 b 222,624 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,058,120 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,294,640 Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 1,736,311 Washington - 2.7% Port of Seattle, Intermediate Lien Revenue 5.00 3/1/35 3,000,000 3,369,480 Seattle, Drainage and Wastewater Improvement Revenue 5.00 5/1/23 4,965,000 5,988,833 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,573,000 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 3,485,000 b 4,011,374 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/42 5,000,000 5,463,500 West Virginia - .6% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 4,500,000 Wisconsin - .6% Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 2,000,000 2,297,240 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Investments - 98.9% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Wisconsin - .6% (continued) Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.25 4/15/35 2,000,000 2,203,480 U.S. Related - 1.0% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 c 1,034,625 Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,075,670 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 927,579 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 4,000,000 4,464,360 Total Long-Term Municipal Investments (cost $723,299,361) Short-Term Municipal Investments - .1% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Massachusetts - .1% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) (cost $900,000) 0.01 9/1/15 900,000 f Total Investments (cost $724,199,361) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate securityinterest rate subject to periodic change. e Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities were valued at $5,796,289 or 0.7% of net assets. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 26 Portfolio Summary (Unaudited) † Value (%) Transportation Services 20.5 Health Care 13.1 Education 11.0 Prerefunded 10.0 Utility-Water and Sewer 8.7 Utility-Electric 7.4 City 5.3 Special Tax 4.9 Lease 3.4 Industrial 1.7 State/Territory 1.7 Asset-Backed .7 Pollution Control .6 Housing .4 County .3 Resource Recovery .1 Other 9.2 † Based on net assets. See notes to financial statements. 27 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty
